Citation Nr: 1723799	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  15-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1958 through August 1959.  In addition, the available service records indicate the Veteran served in the Army Reserve and National Guard.  See July 1963 letter from the Department of the Army regarding the Veteran's Discharge; June 1991 letter from Southern Pacific Transportation Company; August 1959 Certificate of Discharge; June 1958 Certificate of Discharge.  

These matters come before the Board of Veterans Appeals (the Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in February 2017.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for an eye disability has been raised by the record in a February 2017 statement by the Veteran at his hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran's sensorineural hearing loss and tinnitus manifested within a year of his separation from active duty service.

2.  The preponderance of the evidence weighs against finding that the Veteran's current bilateral hearing loss disability and tinnitus were incurred in, or are otherwise related to, his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

VA's Duties to Notify and Assist

The Board finds that VA's duty to notify was satisfied by a notice attached to the Veteran's completed July 2013 claim form.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, service personnel records, and treatment records from identified providers have been associated with the record.  

The Board notes that a complete set of the Veteran's service treatment records (STRs) are not available.  The AOJ notified the Veteran of the unavailability of the STRs including his enlistment and separation examinations.  See, e.g. April 2014 letter to the Veteran.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that while the AOJ contacted the Veteran by an April 2014 letter and requested his assistance in reconstructing his medical data, the Veteran did not complete and return the necessary paperwork.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).

While the Veteran indicated he received some treatment for tinnitus at the University of Oregon Health and Science over "half a century ago," he was unable to provide specific details about the contact information of the treatment provider or the treatment received.  See February 2017 hearing testimony.  Therefore, there is insufficient information to attempt to contact this provider, and as there has been a 50 year gap since that treatment, it is unlikely that such records would exist today.  

Moreover, a VA examination was conducted in April 2014, which adequately assessed the Veteran's hearing loss and tinnitus in the context of his medical history as reported by the Veteran.  The Board observes that the Veteran contended that this VA examination was inadequate.  However, a review of the examination reflects that the examiner conducted the testing using the Maryland CNC criteria and asked the Veteran relevant questions regarding his claimed disabilities.  The Board finds that the April 2014 examination provides an adequate basis for a decision in the context of the totality of the evidence.  As such, the examination is adequate upon which to base a determination.

Direct Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Presumptive Service Connection for Chronic Disabilities

Certain chronic disabilities, such as a sensorineural hearing loss disability, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection for Hearing Loss and Tinnitus

While hearing loss disability is not a disease specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Additionally, tinnitus has also been described as a disease of the nervous system and is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss and tinnitus if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  

Analysis

The Board finds that the first Shedden element is met in regard to both the Veteran's bilateral hearing loss and tinnitus.  A VA examination in April 2014 found current diagnoses of both tinnitus and bilateral sensorineural hearing loss, which is also supported by an earlier July 2013 audiogram in the record.  The tests show hearing loss to a degree consistent with a finding that the Veteran has a current hearing loss disability including some moderate-severe hearing loss at higher frequencies.  

The Board finds that the second Shedden element is met in regard to both the Veteran's bilateral hearing loss and tinnitus.  The Veteran reported that he was exposed to loud gunfire and a suffered an assault to the head during his service.  See, e.g., February 2016 hearing testimony.  The Board notes that the Veteran's August 1959 Certificate of Discharge shows he served as a Sharpshooter (Rifle).  Therefore, the Board finds the Veteran was exposed to loud noise including gunfire during his service.  After applying the benefit of the doubt in the context of the Veteran's missing STRs, the Board also finds the Veteran suffered a blow to the head during service. 

However, the Board finds that the third Shedden element is not met in regard to both the Veteran's bilateral hearing loss and tinnitus.  After examining the Veteran and reviewing the Veteran's claims file, the VA examiner opined that the Veteran's current hearing loss and tinnitus are less likely than not due to military service noise exposure.  The examiner noted that while the Veteran trained as an infantryman, he was not in combat.  Moreover, the VA examiner noted that the Veteran was awarded a settlement for a successful claim for hearing loss and tinnitus through his post-service employer.  See also June 1991 letter from post-service employer.  The examiner opined that because tinnitus and hearing loss have been attributed to noise exposure incurred while the Veteran worked as a railroad man for over 30 years, it is less likely than not related to military noise exposure.  The Board finds this opinion probative as it is based on a review of the evidence of record and contains a reasoned rationale for its conclusions.

The Board also notes that the record does not contain a diagnosis of tinnitus or hearing loss occurring within one year of the Veteran's discharge, and the Veteran's hearing testimony indicates that he did not recall experiencing tinnitus until several years after service.  Importantly, the Veteran has not asserted that his tinnitus began during his military service.  Rather, when asked when his tinnitus began, the Veteran testified that he was "in pretty good shape" when he left the military in 1959, and the Veteran indicated that his tinnitus began approximately 50 years prior to the hearing, which would date the onset to several years after his service separation.  Moreover, he reported that his hearing loss and tinnitus were first assessed by a medical professional through his post-service employer, whom he worked for over 38 years.  The Veteran reported noise exposure during his job as well.

The Board further observes that the Veteran asserted in his July 2014 notice of disagreement that he was told by a medical professional that his in-service noise exposure was related to his current hearing loss and tinnitus.  However, such opinion is not of record.  In any event, the Board finds the opinion of the April 2014 VA examiner more probative, as it was based on consideration of both the Veteran's in-service and post-service noise exposure.  

Finally, the Veteran is not competent to relate his in-service noise exposure, or in-service head injury, to his post-service diagnosis of hearing loss and tinnitus.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss and tinnitus are related to his service.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


